Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  the claim uses improperly ordered articles to recite a plurality of solar cells. The first recitation of the limitation refers to “the plurality of solar cells” then in the subsequent line recites “a plurality of solar cells”. Revision is required such that Applicant must amend the claim to recite “a plurality of solar cells” prior to “the plurality of solar cells” to ensure proper antecedence.  Appropriate correction is required.

Double Patenting
Claims 11, 12, 16, and 18 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 1, 5, 8, and 10. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). In the instant case, there is no distinction between the requirements of Claim 1 and Claim 11 as the claimed “roofing tile module” of Claim 1 imparts no structural requirement separate from the “roofing tile” of Claim 11 and the language of the dependent claims at issue are identical. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20110036390 by Nelson et al (hereinafter Nelson).

Regarding Claim 1, Nelson discloses a PV module comprising a front glass (104 Fig. 1a teaching the “front class cover”), a first, light transmissive encapsulant doped with a filler which may include titania (110a [0009] and [0029] teaching the “a front encapsulant layer doped with a first pigment”), a plurality of PV cells (102), and a back encapsulant which may be opaque (110b [0009]) (Fig. 1A teaching the claimed “a back encapsulant layer doped with a second pigment different than the first pigment that corresponds to a color of the plurality of solar cells; and a plurality of solar cells positioned between the front and back encapsulant layers”). 

Regarding Claim 7, Nelson discloses the front encapsulant may contain a titania filler ([0029] teaching the claimed “wherein the first pigment is an iron oxide based pigment or a titanium oxide based pigment”). 

Regarding Claim 8, Nelson discloses the encapsulants may be between 2-60 mils thick ([0006] teaching the claimed “wherein the front encapsulant layer is between 350 and 800 microns thick”). 


Regarding Claim 10, Nelson discloses the front encapsulant may include a combination of pigments which are distributed within the encapsulant ([0029] teaching the claimed “wherein the first encapsulant layer is doped with a third pigment”).  The particles of the pigments may be randomly oriented within the encapsulant ([0029] teaching the claimed “mixed non-homogenously with the first pigment”). 

Regarding Claim 11, Nelson discloses a PV module comprising a front glass (104 Fig. 1a teaching the “front class cover”), a first, light transmissive encapsulant doped with a filler which may include titania (110a [0009] and [0029] teaching the “a front encapsulant layer doped with a first pigment”), a plurality of PV cells (102), and a back encapsulant which may be opaque (110b [0009]) (Fig. 1A teaching the claimed “a back encapsulant layer doped with a second pigment different than the first pigment that corresponds to a color of the plurality of solar cells”). 

Regarding Claim 15, Nelson discloses the filler is evenly distributed throughout the encapsulant ([0030] teaching the claimed “wherein the first pigment is evenly distributed throughout the front encapsulant layer”). 

Regarding Claim 16, Nelson discloses the encapsulants may be between 2-60 mils thick ([0006] teaching the claimed “wherein the front encapsulant layer is between 350 and 800 microns thick”). 

Regarding Claim 18, Nelson discloses the front encapsulant may include a combination of pigments which are distributed within the encapsulant ([0029] teaching the claimed “wherein the first encapsulant layer is doped with a third pigment”).  The particles of the pigments may be randomly oriented within the encapsulant ([0029] teaching the claimed “mixed non-homogenously with the first pigment”). 

Regarding Claim 20, Nelson discloses the back encapsulant may be opaque ([0009] teaching the claimed “wherein the back encapsulant layer is opaque to visible light”). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 17 is rejected under 35 U.S.C. 103 as being unpatentable over Nelson.

Regarding Claim 17, Nelson discloses the limitations of Claim 11 and further discloses the use of clay as the filler in the first encapsulant such that it would be a tan or brown hue ([0029] teaching the claimed “wherein the first pigment has a brown hue”). Nelson discloses an opaque filler for the back encapsulant but fails to disclose a blue or purple pigment. 

However, the use of blue or purple pigment expressly amounts to no more than an aesthetic design change. Instant [0062] discloses the use of blue or purple pigment so as to maintain no color variation between the cells and the backsheet. Case law holds that in matters relating to ornamentation which have no mechanical function cannot be relied upon to patentability distinguish the claimed invention from prior art. In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947). 

Claim(s) 1, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190109248 by Banerjee et al (hereinafter Banerjee) in view of US 20200313027 by Sotani et al (hereinafter Sotani). 

Regarding Claim 1, Banerjee discloses a PV module comprising a colored layer (140 Fig. 8  teaching the “a front encapsulant layer doped with a first pigment”), a plurality of solar cells(150 Fig. 10), and an encapsulant (160 Fig. 8 teaching the claimed “a back encapsulant layer and a plurality of solar cells positioned between the front and back encapsulant layers”). 

	Banerjee fails to disclose the encapsulant is formed to a color corresponding to the color of the solar cells. 

However, Sotani discloses forming two distinct encapsulants about a solar cell wherein the back half is formed to include a black-based pigment so as to mimic the color of the cells ([0023] teaching the claimed “doped with a second pigment different than the first pigment that corresponds to a color of the plurality of solar cells”). 

As such, a skilled artisan would appreciate the back half of the encapsulant around Banerjee’s cells may be colored to mimic the appearance of the PV cells within the module. 

Sotani also discloses a glass coversheet (12 Fig. 1 teaching the claimed “front class cover”). 

Glass top sheets are routine and conventional in the art and as such, a skilled artisan would be motivated to employ one in Banerjee’s module, as taught by Sotani, as the claimed subject matter simply combines prior art elements according to known methods to yield predictable results.  See MPEP 2141 (III) Rationale A, KSR v. Teleflex (Supreme Court 2007). 

Regarding Claim 2, modified Banerjee discloses a module wherein a plurality of sub-modules are used, each having its own colored layer (Fig. 10, [0048]-[0049]). Each individual panel includes a colored layer which is optimized so as to match a panel within a car onto which it is directly placed (Fig. 11). As such, it would be obvious to a skilled artisan that each individual panel’s color layer may include a varying amount of pigment from an adjacent panel in the event the portion of the car onto which it is disposed is a different color than a portion of the car onto which the adjacent panel is placed. Banjeree expressly disclose the changing color pigmentation associated with an increased amount of pigment at varying incident angles (Fig. 6 [0042]-[0044]). As such, it would have been obvious to a skilled artisan to configure adjacent panels to include varying amounts of pigment such that a first panel may have less pigment than a second, adjacent panel, rendering obvious the claimed “wherein the photovoltaic roof tile is a first photovoltaic roof tile and the photovoltaic roof tile module further comprises a second photovoltaic roof tile electrically and mechanically coupled to the first photovoltaic roof tile, wherein the front encapsulant layer of the first photovoltaic roof tile has a larger amount of the first pigment than a front encapsulant layer of the second photovoltaic roof tile”. 

Regarding Claim 3, modified Banerjee renders obvious varying pigment between adjacent panels such that it would be obvious to include a third panel having a higher amount of pigment than adjacent first and second panels based on the color matching to panels adjacent the solar module (Fig. 6, 10, 11 [0042]-[0049] teaching the claimed “further comprising a third photovoltaic roof tile electrically and mechanically coupled to the second photovoltaic roof tile, wherein a front encapsulant layer of the third photovoltaic roof tile has a larger amount of the first pigment than the front encapsulant layer of the second photovoltaic roof tile”). 

Regarding Claim 4, modified Banerjee discloses adjacent modules such that it would be obvious to modify the pigment content in each one to match the adjacent elements of the car onto which they are disposed (Fig. 6, 10, 11 [0042]-[0048]). As such, a skilled artisan would appreciate that optimizing the pigment content in each panel to match adjacent elements would require modifying the pigment within the range disclosed by Banerjee, between 0-5% by weight of pigment ([0027]). It would be clear that increasing or decreasing the content results in a color change, and as such, the pigment content would be a known result effective variable which requires no more than routine experimentation to arrive at the claimed content relationship, thereby rendering obvious the claimed “wherein the front encapsulant layer of the first photovoltaic roof tile has five to ten percent more of the first pigment than the front encapsulant layer of the second photovoltaic roof tile”. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).


Regarding Claim 6, modified Banerjee discloses a transparent layer between the cells and the colored front layer (170 Fig. 8 teaching the claimed “further comprising a clear encapsulant layer disposed between the front encapsulant layer and the plurality of solar cells”).

Regarding Claim 9, modified Banerjee discloses the colored pigment may be distributed to be less than 1% of the composition of the front colored layer (Banerjee [0027] teaching the claimed “wherein the first pigment is evenly distributed within the front encapsulant layer and makes up less than 1% of the material making up the front encapsulant layer”). 

Regarding Claim 11, Banerjee discloses a PV module comprising a colored layer (140 Fig. 8  teaching the “a front encapsulant layer doped with a first pigment”), a plurality of solar cells(150 Fig. 10), and an encapsulant (160 Fig. 8 teaching the claimed “a back encapsulant layer and a plurality of solar cells positioned between the front and back encapsulant layers”). 

	Banerjee fails to disclose the encapsulant is formed to a color corresponding to the color of the solar cells. 

However, Sotani discloses forming two distinct encapsulants about a solar cell wherein the back half is formed to include a black-based pigment so as to mimic the color of the cells ([0023] teaching the claimed “doped with a second pigment different than the first pigment that corresponds to a color of the plurality of solar cells”). 

As such, a skilled artisan would appreciate the back half of the encapsulant around Banerjee’s cells may be colored to mimic the appearance of the PV cells within the module. 

Sotani also discloses a glass coversheet (12 Fig. 1 teaching the claimed “front class cover”). 

Glass top sheets are routine and conventional in the art and as such, a skilled artisan would be motivated to employ one in Banerjee’s module, as taught by Sotani, as the claimed subject matter simply combines prior art elements according to known methods to yield predictable results.  See MPEP 2141 (III) Rationale A, KSR v. Teleflex (Supreme Court 2007). 

Claim(s) 5, 12, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson, or Banerjee in view of Sotani, further in view of WO 2012033657 by DeGroot et al (hereinafter DeGroot). 

Regarding Claim 5, modified Banerjee discloses the limitations of Claim 1 but fails to disclose the claimed interconnection configuration. 

	However, DeGroot provides a routine and conventional interconnection method by which a first cell is overlapping an adjacent cell being connected by the front bus bar along an edge of the first cell and a back busbar along an opposing edge of the second cell (Fig. 5 for example teaching the claimed “wherein the plurality of solar cells comprises a first edge busbar positioned near an edge of a first surface and a second edge busbar positioned near an opposite edge of a second surface, and wherein the plurality of solar cells are arranged in such a way that the first edge busbar of a first solar cell overlaps the second edge busbar of an adjacent solar cell, thereby resulting in the plurality of solar cells forming a serially coupled string”). 

DeGroot’s conventional method of interconnection would be an obvious modification to Nelson, resulting in a knowing overlapping interconnection method within Nelson’s strings. The claimed subject matter simply uses simple substitution of one known element for another to obtain predictable results.  See MPEP 2141 (III) Rationale B, KSR v. Teleflex (Supreme Court 2007). 

Regarding Claim 12, Nelson or modified Banerjee discloses the limitations of Claim 11 but discloses an interconnection method by which the cells are spaced, thereby not disclosing the claimed configuration. 

	However, DeGroot provides a routine and conventional interconnection method by which a first cell is overlapping an adjacent cell being connected by the front bus bar along an edge of the first cell and a back busbar along an opposing edge of the second cell (Fig. 5 for example teaching the claimed “wherein a respective solar cell comprises a first edge busbar positioned near an edge of a first surface and a second edge busbar positioned near an opposite edge of a second surface, and wherein the plurality of solar cells are arranged in such a way that the first edge busbar of a first solar cell overlaps the second edge busbar of an adjacent solar cell, thereby resulting in the plurality of solar cells forming a serially coupled string”). 

DeGroot’s conventional method of interconnection would be an obvious modification to Nelson, resulting in a knowing overlapping interconnection method within Nelson’s strings. The claimed subject matter simply uses simple substitution of one known element for another to obtain predictable results.  See MPEP 2141 (III) Rationale B, KSR v. Teleflex (Supreme Court 2007). 

	Regarding Claim 13, modified Banerjee discloses a transparent layer between the cells and the colored front layer (170 Fig. 8 teaching the claimed “further comprising a clear encapsulant layer disposed between the front encapsulant layer and the plurality of solar cells”). 

	Regarding Claim 14, modified Nelson discloses the encapsulant covers the front surface of the cells, thereby corresponding to the overlapping geometry of the cells (Nelson Fig. 1a, DeGroot Fig. 5 teaching the claimed “wherein the first encapsulant layer conforms to the overlapping geometry of the plurality of solar cells”). 

Claim(s) 19 is rejected under 35 U.S.C. 103 as being unpatentable over Nelson or Banerjee in view of Sotani further in view of US 20130276876 by Kerkar et al (hereinafter Kerkar).  

Regarding Claim 19, Nelson or modified Banerjee teaches the limitations of Claim 11 but fails to disclose the backsheet being the same color as the back encapsulant. 

However, Kerkar discloses using a black backsheet in a solar module for aesthetics which reflect infrared light so as to reduce the operating temperature of the module ([0020] teaching the claimed “further comprising a backsheet having a color that cooperates with a color of the back encapsulant layer to match a color of the plurality of solar cells”). 

Therefore, a skilled artisan would appreciate when using a backsheet for aesthetics, one disclosed by Kerkar could be implemented in Nelson’s or modified Banerjee’s module in order to reduce operating temperature of the module. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY LAMBRIGHT MARTIN whose telephone number is (571)270-7298.  The examiner can normally be reached Monday-Thursday 7 am to 5:30 pm. Examiner Martin’s fax number is (571) 270-8298. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached at (303) 297-4684. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/BETHANY L MARTIN/               Primary Examiner, Art Unit 1721